Exhibit 10.20
 

 


FIRST AMENDMENT TO ROPER TECHNOLOGIES, INC.
2016 INCENTIVE PLAN


This First Amendment to the Roper Technologies, Inc. 2016 Incentive Plan (the
"Plan") is made effective on November 16, 2016.


In order to clarify the limited number of individuals who may qualify for the
provisions associated with Retirement prior to age 65, Article 2, Section
2.1(jj) of the Plan (and any corresponding definition in any predecessor equity
plan) shall be amended by deleting the words "other retirement program" and
replacing them with the words "deferred compensation plan in which the
Participant participates at the time of such Retirement."


All other terms and conditions of the Plan shall remain in full force and
effect.




/s/ John K. Stipancich
John K. Stipancich
Corporate Secretary